MEMORANDUM **
Washington state prisoner Willie Nobles appeals from the district court’s judgment *440denying his 28 U.S.C. § 2254 habeas corpus petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Nobles contends that he is entitled to equitable tolling for his reasonable reliance on Dictado v. Ducharme, 244 F.3d 724, 727-28 (9th Cir.2001), abrogated by Pace v. DiGuglielmo, 544 U.S. 408, 125 S.Ct. 1807, 161 L.Ed.2d 669 (2005). However, even with the benefit of equitable tolling based on this reliance, Nobles’ petition is time-barred. Cf. Harris v. Carter, 515 F.3d 1051, 1055-56 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.